MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-12-01115-CR

                            JESUS GONZALEZ, Appellant

                                           V.
                          THE STATE OF TEXAS, Appellee

                Appeal from the 177th District Court of Harris County.
                               (Tr. Ct. No. 1307888).

TO THE 177TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 18th day of December 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on December 5, 2012. After submitting the
             case on the appellate record and the arguments properly raised
             by the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered December 18, 2014.

             Panel consists of Chief Justice Radack and Justices Jennings
             and Keyes. Opinion delivered by Justice Jennings.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 22, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT